Citation Nr: 0502908	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  02-20 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as due to in-service 
herbicide exposure.  

2.  Entitlement to service connection for diabetes mellitus, 
type 2, claimed as due to in-service herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from January 1954 to December 
1956 and from May 1958 to April 1961.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision by the RO whereby 
service connection for COPD and for diabetes mellitus, type 
II was denied.  

In his December 2002 VA Form 9, substantive appeal, the 
veteran requested a personal hearing before a Veterans Law 
Judge in Washington, DC.  A personal hearing was thereafter 
scheduled for January 10, 2005.  In November 2004, the 
veteran submitted written correspondence requesting to cancel 
the hearing scheduled for January 2005.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that he was exposed to Agent Orange 
testing during service at Camp Drum (now known as Fort Drum) 
in the Spring of 1959.  The veteran further contends that 
service connection is warranted for current COPD and diabetes 
mellitus, which he asserts were caused by exposure to Agent 
Orange at Camp Drum in 1959.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A.  §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).  In addition, where a 
veteran served 90 days or more during a period of war or 
peacetime after December 31, 1946 and diabetes mellitus 
becomes manifest to a degree of 10 percent within 1 year from 
date of termination of active duty, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

The specific statute pertaining to claimed exposure to Agent 
Orange is 
38 U.S.C.A. § 1116 (West 2002).  Regulations issued pursuant 
thereto previously provided that, if a veteran who served on 
active duty in Vietnam during the Vietnam era developed one 
of the diseases which is presumed to have resulted from 
exposure to herbicides, the veteran would then be presumed to 
have been exposed to Agent Orange or similar herbicide.  See 
McCartt v. West, 12 Vet. App. 164 (1999).  These regulations 
have also stipulated the diseases for which service 
connection could be presumed due to an association with 
exposure to herbicide agents.  The specified diseases which 
have been listed therein are chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and certain soft-tissue 
sarcomas. 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2001).  Among other things, 
the VEBEA removed the 30-year limitation on presumptive 
service connection for respiratory cancers due to herbicide 
exposure; added Type 2 diabetes mellitus to the list of 
presumptive diseases based upon herbicide exposure (codifying 
a VA regulation which had been in effect since July 2001, see 
66 Fed. Reg. 23,166-169 (May 2, 2001)); and provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam Era, not just those who 
have a disease on the presumptive list provided in 
38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e) (reversing 
the Court's holding in McCartt, supra).  These statutory 
provisions became effective on the date of enactment, 
December 27, 2001.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  
38 U.S.C.A. § 1116 (West 2002); Veterans Education and 
Benefits Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(Dec. 27, 2001); 38 C.F.R. § 3.307(a)(6)(ii) (as amended by 
67 Fed. Reg. 67792 (Nov. 7, 2002)).

Notwithstanding the foregoing presumptive provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub 
nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997).

In the present case, the competent evidence of record 
indicates that the veteran served from January 1954 to 
December 1956 and from May 1958 to April 1961.  It is 
undisputed that the veteran did not serve in the Republic of 
Vietnam during the Vietnam era.  Furthermore, diabetes 
mellitus was not shown to a compensable degree within a year 
after discharge from service.  

In light of the foregoing, entitlement to service connection 
for diabetes mellitus on a presumptive basis can only be 
granted if the veteran can show that he was exposed to 
herbicides at Camp Drum in 1959.  In other words, as the 
veteran did not serve in the Republic of Vietnam during the 
Vietnam era, he is not entitled to the presumption of 
exposure to Agent Orange, and therefore not entitled to 
service connection for diabetes mellitus due to exposure to 
Agent Orange unless he can prove that he was exposed to 
herbicides elsewhere during service.  
38 C.F.R. § 3.307(a) (2004).  

Moreover, as mentioned above, 38 C.F.R. § 3.309(e) lists 
certain specifically enumerated diseases for which service 
connection may be presumed due to exposure to herbicide 
agents.  However, COPD is not included in that list.  
Therefore, service connection for COPD may not be established 
on a presumptive basis under  38 C.F.R. § 3.309(e) (2004).

Notwithstanding the inapplicability of entitlement to service 
connection on a presumptive basis, VA must also consider the 
claim on the basis of direct service incurrence.  In other 
words, service connection may be granted where it is shown 
that the veteran was exposed to agent orange in service, and 
where the competent medical evidence shows that the veteran 
has a current disease that was incurred in service as a 
result of exposure to herbicides.  

The veteran asserts that he was exposed to Agent Orange 
testing at Camp Drum in the Spring of 1959, and that he 
developed diabetes mellitus and COPD as a result of this 
exposure.  In support of his claim of service connection, the 
veteran submitted information obtained from the Internet 
indicating that preliminary testing of Agent Orange was 
conducted at Camp Drum in the Spring of 1959.  

Moreover, the Board notes that thirteen drums of Agent Orange 
were sprayed at Fort Drum, New York, in 1959 on 4 square 
miles from a helicopter spray device.  See Department of 
Defense (DOD) Miscellaneous Publication 33, Information 
Manual for Vegetation Control in Southeast Asia.

The veteran's service personnel records do not indicate that 
the veteran served at Camp Drum in the Spring of 1959.  
Rather, the records indicate that the veteran served as 
Pioneer in Headquarters 2nd Brigade, 12th Cavalry, APO 24 from 
April 1959.  Then, from September 1959, the record reflects 
that he served as a Combat Construction Specialist in Company 
B of the 20th Engineering Battalion at Fort Devens.  Then, in 
May 1960, he was transferred to Camp Drum.  

However, notwithstanding the aforementioned record of 
assignment, the veteran's service medical records do indicate 
that the veteran was medically treated for nasopharyngitis at 
Camp Drum in October 1959.  Moreover, in his July 2002 Notice 
of Disagreement (NOD), the veteran indicated that he was 
stationed at Fort Devens, but that he was part of the advance 
party and would spend five to six months at Fort Drum for 
training.  The veteran reported that they trained at Fort 
Drum in the summer of 1959 and 1960.  In his December 2002 VA 
Form 9, substantive appeal, the veteran indicated that he was 
at Camp Drum from May 1959 to October 1959 and from March 
1960 to October 1960.  The veteran reported that Fort Drum 
was a guard training center and he was part of the advanced 
team to open up the base for the troops and clean up when 
they were done for the season; and that his job included 
picking up brush, and cutting brush and trees with chain 
saws.  The veteran asserted that if herbicides were present 
that he was certainly exposed to them.  

In response to a request from the RO to provide additional 
information regarding the veteran's alleged exposure to 
herbicides at Fort Drum, the veteran submitted a statement in 
June 2003 indicating that his assignment was maintenance on 
all of Camp Drum, repairing roads, rifle ranges, tank ranges, 
and artillery ranges located in wooded areas where foliage 
was sprayed with something that created dead leaves on tress, 
dead brush and grass.  The veteran further indicated that he 
had to cut shrubs, brush, and some foliage on the firing 
ranges, thereby handling material that had been sprayed with 
herbicides.

In light of the veteran's assertions, the RO contacted the US 
Armed Services Center for Research of Unit Records (USASCRUR) 
in October 2003 and requested any information regarding the 
veteran's claimed exposure to herbicides at Camp Drum in 
1959.  In a February 2004 response, USASCRUR indicated only 
that available military records documented the testing of 
Agent Orange in the spring of 1959 on Fort Drum.  

The Board finds that the February 2004 response from USASCRUR 
was only partially responsive to the RO's inquiry.  In other 
words, USASCRUR confirmed that Agent Orange testing occurred 
at Camp Drum in spring of 1959, but USASCRUR did not provide 
additional necessary information such as the veteran's duties 
at Camp Drum in the Spring of 1959, or whether the veteran's 
unit worked in or near the area(s) that were sprayed with 
herbicides.  Further more, it is unclear as to what extent 
the testing caused damage to the foliage and whether any 
soldiers worked in those areas.  

Furthermore, as the veteran has never been afforded an 
examination to determine the cause of his diabetes mellitus-
and, in particular, whether it is attributable to exposure to 
Agent Orange while stationed at Fort Drum, New York, an 
examination is required prior to resolution of his claim. See 
38 U.S.C.A. § 5103A(d) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the National 
Personnel Records Center (NPRC), the 
Center for Unit Records Research (CURR) 
(formerly USASCRUR), or other appropriate 
agency to determine whether members of 
veteran's unit, Co. B, 20th Eng Bn, could 
reasonably be expected to have been 
exposed to Agent Orange at Camp Drum at 
any time during the period from September 
1959 to April 1961, to include on any 
temporary duty assignment.  This should 
include determining the types of duties 
performed by the veteran's unit during 
the period from September 1959 to April 
1961, as he claims that he was assigned 
to cut shrubs, brush and some foliage on 
the firing ranges and handle dead brush 
in wooded areas at Camp Drum.  All 
records obtained should be associated 
with the claims file.

2.  The veteran should then be scheduled 
for a VA medical examination to determine 
whether the veteran has a diagnosis of 
diabetes mellitus and/or chronic 
obstructive pulmonary disease, and if so, 
whether it is at least as likely as not 
he has Type II diabetes mellitus and/or 
COPD related to his service in the 
military and, in particular, exposure to 
Agent Orange in service.  To facilitate 
making this determination, have the 
examining physician review the claims 
file, including a copy of this remand, 
for the veteran's pertinent medical and 
other history.  Any necessary diagnostic 
testing and evaluation needed to 
determine the cause of the diabetes 
and/or COPD should be performed.  The 
evaluating physician should discuss the 
rationale for his/her opinions.  If he or 
she is simply unable to make any 
determination without purely speculating, 
then he or she should so state and 
indicate the reasons why a nexus opinion 
is not possible.

3.  Following completion of the 
development requested hereinabove, the 
veteran's claims must be readjudicated.  
If any benefit sought on appeal remains 
denied, then the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




